Citation Nr: 1516639	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  12-30 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE


Entitlement to an initial rating in excess of 10 percent disabling for ischemic heart disease.



ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Buffalo, New York.   


FINDINGS OF FACT

1.  Prior to May 9, 2012, the Veteran's heart disability has been manifested by no worse than a workload of greater than 7 METS but not greater than 10 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope, and was without evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, or more than one episode of acute congestive heart failure in the past year; or left ventricular dysfunction with an ejection fraction of 50 percent or less. 

2.  From May 9, 2012 to September 25, 2012, the Veteran's heart disability has been manifested by a workload of greater than 3 METS but not greater than 5 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope; and was without evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, without an ejection fraction of 50 percent or less, and without congestive heart failure. 

3.  From June 1, 2013, the Veteran's heart disability has been manifested by no worse than a workload of greater than 7 METS but not greater than 10 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope, and was without evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, without an ejection fraction of 50 percent or less, and without congestive heart failure. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent and no higher from May 9, 2012 to September 25, 2012 for ischemic heart disease have been met. 38 U.S.C.A. §§ 1115, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005 (2014).

2.  The criteria for a rating in excess of 10 percent from June 1, 2013 for ischemic heart disease have not been met. 38 U.S.C.A. §§ 1115, 5107; 38 C.F.R. § 4.104, DC 7005. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The rating issue on appeal arise from the Veteran's disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes medical records, Social Security Administration (SSA) records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  

VA examinations were obtained in 2012 and 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations.  The reports include clinical examination, diagnostic testing, and the Veteran's reported symptoms.  The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).



Rating Heart Disability

Under DC 7005, a 10 percent rating is assigned when the evidence shows workload of greater than 7 METS but not greater than 10 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, continuous medication is required.  A 30 percent rating is assigned for workload of greater than 5 METS but not greater than 7 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is assigned if there is more than one episode of acute congestive heart failure in the past year; or, workload of greater than 3 METS but not greater than 5 METS results in dyspnea, fatigue, angina, dizziness, or syncope; or, there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned with documented coronary artery disease resulting in chronic congestive heart failure; or, workload of 3 METS or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, there is left ventricular dysfunction with an ejection fraction of less than 30 percent. 38 C.F.R. § 4.104, DC 7005. 

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METS at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METS by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METS and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note 2.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
 
In a January 2014 rating decision, the RO granted an earlier effective date of November 16, 2007.  The Veteran's heart disability is rated under Diagnostic Code (DC) 7005 as 10 percent disabling from November 2007 (with a temporary total (100 percent) rating from September 25, 2012 to June 1, 2013 based on convalesence after surgery).

A March 2006 VA cardiac stress test record reflects that the Veteran completed 9.4 METs which is 98 percent of age-predicted.  While this is not during the rating period on appeal, the Board notes that the history of the disability is for consideration.

A June 2011 primary care note reflects that the Veteran reported dyspnea with a lot of stairs, and rare chest pain.  

A January 2012 VA treatment record reflects 7.5 METs were achieved, which is 86 percent predicted workload.  It was noted that the Veteran left the stress lab in good condition, and tolerated the stress test well.

A February 27, 2012 cardiology note reflects that the Veteran reported that approximately a year earlier, he began experiencing chest pain on a regular basis.  He also reported complaints of shortness of breath.  The Veteran reported that he used to be able to walk up three flights of steps at the library, but now is short of breath and needs to rest.  He denied any orthopnea or PND (paroxysmal nocturnal dyspnea).  It was noted that the Veteran had a stress test in January 2012, and had no significat symptoms.

A February 27, 2012 echocardiogram report showed an ejection fraction of greater than 55 percent.  The report reflects that the Veteran's left ventricular systolic function was normal.  The estimated left ventricular ejection fraction was greater than 55 percent.  The left ventricle was normal in size.  The left ventricular wall thickness was at the upper limits of normal.  The left ventricular systolic function was normal.  The estimated left ventricular ejection fraction was greater than 55 percent.  The right ventricle was at the upper limits of normal in size.  The right ventricular systolic function was normal.  The left atrium was at the upper limits of normal in size.  The right atrial size was normal.  The mitral valve appeared mildly thickened, but opened well.  There was mild mitral annular calcification.  There was no significant mitral regurgitation noted.  The tricuspid valve was normal in structure and motion.  No significant aortic regurgitation was present.  The aortic root was normal in size.  A February 28, 2012 reported that the echocardiogram was within normal limits.

A March 2012 cardiology consult note reflects that the Veteran started to have chest pain radiating to neck and arms and shortness of breath with moderate exertion Cardiac stress test with no imaging showed ECG changes in inferior leads at 7.5 METs, with study limited by claudication.  It was noted that surgery would be for symptoms alone, and the Veteran was on low cardiac medication, and the clinical consensus was to attempt to control the Veteran's angina with increased medication dosage.  If that failed to control his symptoms, the clinicians would consider CABG for the Veteran. 

A May 9, 2012 cardiac surgery attending note reflects that the Veteran reported that in the past month, he has noted near resolution of his angina, but still gets short of breath with climbing of stairs, which was not an issue a year ago.  His current main complaint was tiredness.  The clinician stated that "because of equivocal angiographic disease and normal LV function, I am still hesitant to proceed with CABG unless he has more significant symptoms attributed to CAD, refractory to medical management.  However, his complaint of inability to climb stairs seems valid, and may justify CABG.  

A May 2012 VA examination report reflects that the Veteran reported dyspnea, fatigue, and angina.  The Veteran's METs level was greater than 3 to 5 (but less than greater than 5 to 7 METs); however, this was based on the Veteran's self-reported level of fitness.  The examiner stated that the estimated METs are more accurate as the Veteran is "very symptomatic" with exertion and although he is able to walk on a treadmill, other activities are more limited due to his symptoms.  The Veteran also reported that he had to decrease his work hours from 25-27 hours per week to 13 hours per week as a bartender.  The report further reflects that upon a February 2012 echocardiogram, there was evidence of cardiac hypertrophy or dilation; however, the Board finds, as discussed in further detail below, that this is not supported by the February 2012 echocardiogram report.  

A July 2012 Cardiac surgery note reflects that the Veteran's main complaint was dyspnea on exertion (DOE) with greater than two flights of stairs or moderate plus exertion.  The assessment was stable CAD with a "relatively unimpressive cath" and normal ejection fraction.  It was also noted that the Veteran was a smoker with a history of COPD, and smoking cessation was discussed. 

The Board finds that, based on the May 9, 2012 and July 2012 records, a 60 percent rating and no higher is warranted from May 9, 2012 to September 25, 2012.  A 60 percent rating is assigned because the estimated workload was greater than 3 METs but not greater than 5 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope.  A 100 percent rating is not warranted because the evidence does not support a finding of chronic congestive heart failure; or, workload of 3 METS or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent. 

The Board acknowledges the February 2012 VA examination report which noted that a February 2012 echocardiogram reflected evidence of cardiac hypertrophy or dilation; however, the Board finds, upon review of the actual February 2012 echocardiogram report, it does not reflect hypertrophy or dilation.  Cardiac dilation is a condition where the size of the heart cavity becomes enlarged and stretched, thinning out the heart muscle (myocardium).  Cardiac hypertrophy is enlargement of the myocardium of a ventricle, due to chronic pressure overload.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  The actual February 2012 echocardiogram report reflects normal ventricle sizes, and the record reflects that the echocardiogram was "within normal limits."  Subsequent records reflect that there was no evidence of hypertrophy or dilation on diagnostic testing. (See February 2013 VA examination report.)  The Board finds that the actual echocardiogram report is more probative than the February 2012 VA examination report summary of the findings. The echocardiogram report reflects normal sizes of the heart cavity and ventricles.  

The Veteran had a coronary artery bypass in September 2012.  It was noted that he started to have chest pain radiating to his neck and arms and shortness of breath with moderate exertion several months earlier.  The most recent METs was noted to be 7.5.  It was noted that cardiac medication had been increased for a few months, but the Veteran continued to have angina.  It was noted that he continued to work at a bar.  The report reflects that the Veteran was referred for elective CABG.  

As noted above, the Veteran has a temporary total evaluation from September 25, 2012 to June 1, 2013.  The Board finds that a 10 percent rating, and no higher, is warranted from June 1, 2013.  A February 2013 VA examination report reflects that diagnostic testing of an EKG (December 2012), a chest x-ray (November 2012), and an echocardiogram (October 2012) showed no evidence of cardiac hypertrophy or dilation.  The most recent stress test results were noted to be 7.5 METs in December 2012.  The record does not reflect that the stress test results of 7.5 METs was not an accurate description of the level of the Veteran's disability post-surgery.  The Board finds that a higher rating is not warranted because the evidence does not support a finding of workload of 7 or less METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 50 percent, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  

In sum, the Board finds that a rating of 60 percent, and no higher, is warranted from May 9, 2012 to September 25, 2012 (when the Veteran received a 100 percent rating for surgery and convalesce).  A rating in excess of 10 percent disabling is not  warranted from June 1, 2013, when his temporary total rating ended.  In determining the above, the Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2014). Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
Extraschedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The rating criteria under DC 7005 reasonably encompass the Veteran's disability level and symptomatology.  The Veteran's heart disability is manifested by symptoms of angina, and dyspnea and fatigue that occurred during a certain level of activity, all of which are noted in the rating criteria.  As the Veteran does not experience symptomatology from his heart disability that is not already encompassed in the Rating Schedule, referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted.  

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran is service connected for posttraumatic stress disorder and ischemic heart disease.  All of the pertinent symptoms and manifestations have been attributed to his disabilities.   Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.
 



Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Records reflect that the Veteran was working prior to September 2012.  The issue of entitlement to a TDIU has been previously addressed by the RO.  A March 2014 rating decision granted a TDIU effective from September 22, 2012.  The Veteran did not appeal the effective date of that decision and it became final; thus, the issue of entitlement to TDIU is not for appellate consideration.  VA is free to bifurcate a claim and adjudicate it in separate pieces. Tyrues v. Shinseki, 23 Vet. App. 166, 186 (2009) (en banc), aff'd, 631 F.3d 1380  (Fed. Cir. 2011); rev'd on other grounds, 132 S.Ct. 75 (2011).  Further, "[b]ifurcation of a claim generally is within the Secretary's discretion." Locklear v. Shinseki, 24 Vet. App. 311, 315  (2011).


ORDER

Entitlement to a staged rating of 60 percent and no higher from May 9, 2012 to September 25, 2012 is granted. 

Entitlement to an initial staged rating in excess of 10 percent after June 1, 2013 is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


